— Judgment unanimously affirmed. Memorandum: On appeal after a jury conviction for third degree arson, defendant argues that the verdict was against the weight of the evidence and was based upon legally insufficient proof. We disagree. The evidence established that defendant leased the building destroyed by the fire and operated it as a tailor and dry-cleaning business. Defendant’s brother was seen running from the building immediately after the fire had started. On the day of the fire defendant and his brother moved clothing from the store and filled a gas can found at the scene of the crime. Moreover, defendant doubled his business insurance coverage a month prior to the fire and requested confirmation of the increase less than a week prior to the fire. Thus, on this record, there was proof of defendant’s guilt beyond a reasonable doubt (see, People v Jackson, 65 NY2d 265; People v Landers, 107 AD2d 1022; People v Sundholm, 105 AD2d 1072). The jury verdict is consistent with and flows from the proven facts. The facts as a whole exclude " 'to a moral certainty’ ” every conclusion other than guilt (People v Kennedy, 47 NY2d 196, 202; People v Benzinger, 36 NY2d 29, 32). We have reviewed defendant’s claim of prosecutorial misconduct and find it lacking in merit. (Appeal from judgment of Monroe County Court, Egan, J. — arson, third degree.) Present — Denman, J. P., Green, Pine, Balio and Lawton, JJ.